G0SH0RN, Judge.
Charles Edward Day was found guilty in Case No. CR88-9855 of carrying a concealed firearm and possession of a firearm by a convicted felon. He then entered guilty pleas in Case No. CR89-3382 to two counts of delivery of cocaine and was sentenced as an habitual offender to four concurrent 30-year prison terms.
On appeal, Day argues, inter alia, that because the crime of carrying a concealed firearm is a third degree felony,1 the maximum penalty that may be imposed on an habitual offender is 10 years’ imprisonment.2 The State concedes error. Accordingly, Day’s sentence for possession of a concealed firearm is reversed and the cause remanded for resentencing.
All other issues are without merit.
REVERSED and REMANDED for re-sentencing.
COBB and PETERSON, JJ., concur.

. § 790.01(2), Fla.Stat. (1989).


. § 775.084(4)(a)3, Fla.Stat. (1989).